IN THE SUPREME COURT OF IOWA
                                No. 15–0573

                           Filed March 25, 2016

                          Amended June 9, 2016


IN RE THE MARRIAGE OF ANGELA MARIE HARRIS AND
PATRIC DAVID HARRIS,

Upon the Petition of
ANGELA MARIE HARRIS,

      Appellant,

And Concerning
PATRIC DAVID HARRIS,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Rebecca

Goodgame Ebinger, Judge.



      A mother appeals the district court’s denial of her petition to

modify the child custody and physical care provisions of a marriage

dissolution   decree.        REVERSED         AND   REMANDED   WITH
INSTRUCTIONS.



      Earl B. Kavanaugh and Jaclyn M. Zimmerman of Harrison & Dietz-

Kilen, P.L.C., Des Moines, for appellant.



      Larry L. Ball Jr., Altoona, for appellee.
                                      2

HECHT, Justice.

      In this case, we determine whether a parent proved a substantial

change in circumstances justifying a modification of custody of the

divorced parents’ two children.       The district court concluded the

communication issues between the parents with joint legal custody and

joint physical care did not rise to the level of a substantial change in

circumstances affecting the best interests of the children. On de novo

review, we reach a different conclusion. We conclude the circumstances

affecting the best interests of the children have substantially changed

and therefore order a modification of the custodial arrangement.         We

modify   the   custody   provisions   of   the   decree   and   remand   for

determination of child support and visitation issues based upon the

parties’ current circumstances.

      I. Background Facts and Proceedings.

      Angela and Patric Harris married in 1997. They had two children

together—a daughter born in 2001 and a son born in 2009. Alleging a

breakdown of the marriage relationship, Angela filed a petition for divorce

in November 2010. Soon after that, the parties participated in mediation

and agreed to joint legal custody and joint physical care of the children

pending the trial of the case. Under the interim mediation agreement,

the children continued living in the family home and the parents

alternated as physical care providers.

      In April 2011, the parties attended a second mediation addressing

custody issues in the pending dissolution action. In the resulting written

agreement, the parties reaffirmed their interim rotating custodial

protocol. The weekly protocol followed a 2-2-3 pattern commencing on

each Monday with the parents rotating in and out of the family home.
                                           3

       While the dissolution action was still pending, the family home was

the subject of a foreclosure action. The home was sold and the interim

joint physical care arrangement continued with the children moving back

and forth between their parents’ postseparation residences according to

the same 2-2-3 weekly pattern. In a typical two-week period for example,

the children were under Angela’s care on Monday and Tuesday; Patric

provided physical care for the children on Wednesday and Thursday; and

the children returned to Angela’s home Friday through Sunday. During

the following week, the children spent Monday and Tuesday and the

weekend with Patric.

       During the pendency of the dissolution proceeding, the parents’

communications were strained. On one occasion, Patric filed a motion

with the court requesting enforcement of the interim agreement.                    The

court enforced the agreement.          In June 2012, Angela filed a domestic

abuse petition and obtained a temporary protective order preventing

Patric’s regularly scheduled contact with the children. Patric challenged

the protective order and the district court entered a temporary order

resuming the joint physical care arrangement.                 The domestic abuse

petition was dismissed.

       A trial of child custody and support issues 1 commenced on

September 27, 2012.          After hearing testimony from Angela, Angela’s

witnesses, and Patric, the district court entered a dissolution decree

providing in pertinent part as follows:

             The Court has considered all of the factors set forth in
       Iowa Code § 598.41(3). Based on the record made, there is
       no evidence that awarding joint physical care is not in the
       best interests of the children. See Iowa Code § 598.41(5)(a).

       1By the time of trial, the parties had reached agreement on the division of their

property.
                                      4
      All of [the] evidence is that the children have been thriving
      over the past two years. [The parties’ daughter] is doing well
      in school. [The parties’ son] is developing well for his age.
      Both benefit from frequent contact with both parents. Both
      parents have been actively involved in caring for the children
      and in their activities. The Court finds that the joint legal
      custody and joint physical care arrangement under which
      the parties have operated for the past two years should
      continue, and is in the best interests of the children.

      The decree called for the continuation of the rotating custodial

framework that the parties had agreed upon in mediation and followed

during the previous two years. The decree further directed the parties to

“consult with one another with respect to the minor children’s education

. . . , medical care, extra-curricular activities,” and other matters relating

to the children.   It additionally provided that the “parties shall jointly

discuss and be involved with major decisions concerning the welfare of

the minor children, including, but not limited to, health care, . . .

residence, schooling, and similar matters.”

      Angela appealed.     On de novo review, this court concluded both

parties were involved in caring for the children who were thriving under

the joint physical care arrangement. In re Marriage of Harris, No. 12–

1969, 2013 WL 5394283, at *5 (Iowa Sept. 20, 2013) (per curiam). We

affirmed the district court’s decision. Id.

      Angela filed a petition for modification on October 22, 2013. She

alleged several changes justifying a modification of the custodial

arrangement had occurred after the 2012 dissolution decree: (1) parental

communication problems, (2) Patric’s failure to support the relationship

between Angela and the children, (3) changes in the medical condition of

the children, and (4) failure of the joint physical care arrangement in

serving the best interests of the children.         Patric’s answer alleged

Angela’s “troubling behavior” had continued and substantially escalated
                                          5

since the 2012 decree.         In particular, he alleged Angela had sought

medical care for the daughter without consulting him.

       The    court   appointed      a   custody    evaluator     who    interviewed

witnesses, met with the parties and observed their interactions with the

children, inspected the living arrangements offered by each parent,

performed psychological evaluations of the parties, and reviewed the

parties’ employment histories and status. 2 In sum, the evaluator’s report

found both parents enjoy a loving relationship with the children and

provide them with safe and structured environments.                   However, the

evaluator opined in her report that “hostile aggressive parenting”

stemming from power and control issues between the two parties has

caused self-esteem and security issues in the children. The investigator

concluded joint physical care has not worked between Patric and Angela.

The evaluator further recommended that a primary care parent with the

ability to make final decisions be designated; or in the alternative, the

evaluator recommended that the court consider sole legal custody.

Despite her concerns about the suitability of each parent, the evaluator

recommended primary care be allocated to Angela based on her

consistent focus on the needs of the children.

       At the modification trial, the court received evidence bearing upon

the daughter’s medical condition.             The evidence tended to prove the

daughter had exhibited great fear of storms and other severe weather

prior to the dissolution.       Believing the fear was extreme, Angela and

Patric collaborated in obtaining a short course of mental health

treatment for the daughter.


       2The evaluator is a licensed social worker with thirty-two years of professional

experience. She has undertaken more than 2000 custody evaluations in her career.
                                           6

       In January 2013, Angela concluded the daughter might benefit

from additional mental health treatment for anxiety in social situations.

In particular, Angela had noted the daughter’s difficulties in making and

maintaining friendships with peers. Although Patric agreed the daughter

was shy, he did not share Angela’s belief that the daughter’s social skills

were so limited as to justify professional evaluation. Angela nonetheless

arranged psychological and psychiatric mental health evaluations which

led to a diagnosis of Pervasive Development Disorder (PDD), a condition

found on the autism spectrum.                  The evaluating psychologist and

psychiatrist recommended a course of treatment including therapy and

medication. Believing the daughter was shy, but not ill, Patric did not

support the treatment.

       Patric objected to the medication (Namenda) prescribed for the

daughter because the FDA had approved it and the manufacturer sold it

for use by elderly patients with dementia, not children with PDD or other

conditions on the autism spectrum.              Angela supports the use of the

medication and believes the daughter has benefitted from it because she

is more outgoing and tends to mumble to herself less frequently since the

course of medication started.           The treating psychiatrist, Dr. Kavalier,

testified that the daughter has shown signs of remarkable improvement

while taking the medication 3 despite less than complete dosage

compliance resulting from Patric’s refusal to provide it for the daughter

when she is in his care.




       3Dr.  Kavalier testified he has been prescribing Namenda “off label” for patients
with PDD and autism for approximately ten years. He cited a study suggesting a high
percentage of such patients significantly improved while taking the drug and testified he
prescribes it for patients with PDD and other conditions on the autism spectrum.
                                       7

         Patric took the daughter to the University of Iowa for an evaluation

in August 2014 and obtained a second opinion.                   Although the

psychologist at the University of Iowa did not concur with the PDD

diagnosis, she found the daughter “is shy, and has some anxiety and

social    immaturity.”      The   psychologist   diagnosed     delayed   social

development, anxiety disorder, and childhood shyness, and opined the

daughter would benefit from counseling to address her worries and fears.

The psychologist also recommended that the daughter receive specific

social skills instruction and continue her participation in a social skills

group. To promote enhancement of the daughter’s interpersonal skills

and increase her social opportunities, the psychologist urged enrollment

in academic and extracurricular enrichment activities.

         Angela presented evidence tending to prove she and Patric have

been unable to agree on extracurricular activities for the children.

Angela attributed this disagreement to Patric’s reflexive resistance to

every proposal she makes on the ground that practice and game

schedules invade his time with the children. Angela testified the children

discontinued participation in soccer and martial arts because Patric

consistently failed to transport them to scheduled activities when the

children were in his care.        Patric testified he is not opposed to the

children’s participation in activities, but he objects to Angela’s tendency

to enroll the children in activities without consulting him.

         After hearing the testimony and reviewing the evidence, the district

court denied the petition for modification. The court acknowledged the

tension in the parties’ discordant views about the daughter’s health and

appropriate treatment for it.         However, the court found Patric’s

opposition to the daughter taking medication that had not been approved

by the FDA for use in this context did not suggest unwillingness to meet
                                     8

the daughter’s medical needs.    The court further found the daughter’s

anxiety problem and the parties’ exploration of treatment options for that

condition occurred in 2010, well before the dissolution decree was

entered.   Accordingly, the court concluded the daughter’s medical

condition and treatment for it did not support a finding of a substantial

change of circumstances.

      The court determined Angela’s testimony blaming Patric for the

parties’ communication problems was not credible.        The court found

Angela caused some of the communication problems because she did not

consistently provide Patric with information pertaining to the children or

consult him before making decisions affecting the children.         Noting

similar findings on Angela’s contribution to the communication problems

in the 2012 dissolution decree, the court concluded the record did not

establish a substantial change in parental communication affecting the

best interests of the children. The court also found that although the

record evidenced some acrimony between the parents, the dissolution

decree noted similar evidence in 2012. Accordingly, the court found no

substantial change in Patric’s support of the relationship between Angela

and the children.

      The district court found the parties have been able to address most

parenting issues with the exception of the discord surrounding the

daughter’s health and some disagreements with respect to the children’s

participation in extracurricular activities. Despite the areas of parental

disagreement, the court noted the witnesses consistently testified that

both parents clearly love the children who are “great kids.”

      Because the decision denying the petition to modify the decree did

not follow the custody evaluator’s recommendation, the court detailed its

reasons for assigning the evaluator’s report little weight. The court noted
                                     9

the evaluator gave great weight to “the history before the decree and

[made] a determination of what the original custody arrangement should,

in her view, have been.” However, because this was a modification action

rather than an original custody determination, the court concluded the

evaluator’s report and opinion on the need for modification of the

custodial arrangement carried limited probative force.

       Angela appeals, contending the district court erred in finding no

substantial change in circumstances. She urges this court to find a

substantial change of circumstances because the history since the 2012

decree demonstrates the parties are unable to communicate in making

even routine decisions regarding the children and because the rotating

physical care schedule is harmful to the children. Angela contends she

proved she is the party best able to minister to the needs of the children

and requests she be granted sole legal custody and primary physical care

of the two children.

       Patric argues on appeal that Angela failed to prove a substantial

change in circumstances affecting the welfare of the children and the

district court properly concluded a modification of the original decree is

unwarranted. He seeks to maintain the joint legal custody and shared

physical care arrangement.     However, if this court finds a substantial

change in circumstances has occurred, Patric alternatively requests sole

legal custody and primary physical care of the children be placed with

him.

       II. Scope of Review.

       “Petitions to modify the physical care provisions of a divorce decree

lie in equity.” In re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015).

Thus, we review the district court’s decision de novo. In re Marriage of

Sisson, 843 N.W.2d 866, 870 (Iowa 2014).        Though we make our own
                                       10

findings of fact, we give weight to the district court’s findings. See In re

Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013) (“We give

weight to the findings of the district court, particularly concerning the

credibility of witnesses; however, those findings are not binding upon

us.”).

         III. Findings and Analysis.

         A party seeking modification of a dissolution decree must prove by

a preponderance of the evidence a substantial change in circumstances

occurred after the decree was entered.         In re Marriage of Jacobo, 526

N.W.2d 859, 864 (Iowa 1995).           The party seeking modification of a

decree’s custody provisions must also prove a superior ability to minister

to the needs of the children. See In re Marriage of Frederici, 338 N.W.2d

156, 158 (Iowa 1983).

         The changed circumstances affecting the welfare of children and

justifying modification of a decree “must not have been contemplated by

the court when the decree was entered, and they must be more or less

permanent, not temporary.”         Id.      The party seeking to modify a

dissolution decree thus faces a heavy burden, because once custody of a

child has been fixed, “it should be disturbed only for the most cogent

reasons.”     Id.; see also Hoffman, 867 N.W.2d at 32; In re Marriage of

Weidner, 338 N.W.2d 351, 360 (Iowa 1983).

         Iowa courts have generally affirmed or maintained joint custody

arrangements for parents who demonstrate they are able to put aside

their differences for the sake of their child or children. See, e.g., In re

Marriage of Stafford, 386 N.W.2d 118, 121 (Iowa Ct. App. 1986) (“The

record is filled with examples of tension, selfishness, and anger on the

part of all the adults involved in this case. However, abdication of joint

custody is not the solution.”); In re Marriage of Ertmann, 376 N.W.2d 918,
                                    11

920 (Iowa Ct. App. 1985) (“We believe that the communication difficulties

. . . did not warrant denial of a joint custodial arrangement. Both parties

expressed a willingness to communicate for [their daughter]’s sake.”); In

re Marriage of Short, 373 N.W.2d 158, 160 (Iowa Ct. App. 1985) (“The

parties need not be in agreement at all times in order to justify joint

custody; it is enough that they can communicate regarding [their son]’s

needs and support each other’s relationship with him.”). Indeed, if one

party requests joint custody, a court denying the request must “cite clear

and convincing evidence . . . that joint custody is unreasonable and not

in the best interest of the child to the extent that the legal custodial

relationship between the child and a parent should be severed.” Iowa

Code § 598.41(2)(b) (2013).

      However, Iowa courts have modified custody when “shared custody

provisions . . . incorporated into the decree have not evolved as

envisioned by either of the parties or the court” or when the parents

simply “cannot cooperate or communicate in dealing with their children.”

In re Marriage of Walton, 577 N.W.2d 869, 870 (Iowa Ct. App. 1998); see

also In re Marriage of Swenka, 576 N.W.2d 615, 617 (Iowa Ct. App. 1998)

(allocating primary physical care to one parent because the parents could

“not cooperate and d[id] not respect the parenting or lifestyles of the

other”); In re Marriage of Garvis, 411 N.W.2d 703, 706–07 (Iowa Ct. App.

1987) (crediting a court-appointed evaluator’s opinion that “the chances

were . . . slim that [a joint custody] arrangement would be successful”

and noting, “while both parties stated that they could communicate with

each other regarding the children’s welfare, their record of performance

belied these statements”); In re Marriage of Stanley, 411 N.W.2d 698, 701

(Iowa Ct. App. 1987) (“The continued inability or unwillingness of parents

to cooperate is a factor in determining if a custody modification is
                                    12

appropriate.”). An “important factor to consider in determining whether

joint physical care is in the child’s best interest is the ability of the

spouses to communicate and show mutual respect.” In re Marriage of

Hansen, 733 N.W.2d 683, 698 (Iowa 2007).         As the court of appeals

noted in Melchiori v. Kooi,

      Discord between parents that has a disruptive effect on
      children’s lives [is] a substantial change of circumstance that
      warrants a modification of the decree to designate a primary
      physical caregiver if it appears that the children, by having a
      primary physical caregiver, will have superior care.

Melchiori v. Kooi, 644 N.W.2d 365, 368 (Iowa Ct. App. 2002).            We

conclude the shared physical care provisions in this case have not

evolved as envisioned and the children will benefit from a modification

that designates a primary physical caregiver.

      We find the district court’s implicit confidence in these parties’

ability to communicate in the best interests of the children under a joint

physical care arrangement was misplaced. See In re Marriage of Rolek,

555 N.W.2d 675, 677 (Iowa 1996) (“[T]he district court was apparently

hopeful that the parties were capable of cooperating in those matters

affecting the best interests of their children. It is now quite clear that

this is not the case.”); Walton, 577 N.W.2d at 870. Patric and Angela are

unable to communicate civilly in person. The depth of their animosity

toward each other is not lost on the children.     The custody evaluator

reported that the daughter is troubled by her parents’ behavior and

wishes her parents would “get their act together.”       See Garvis, 411

N.W.2d at 706–07 (concluding “reluctantly but firmly” that shared

physical care was unworkable when the parents’ anger and animosity

clearly affected their children).   We credit the testimony of Angela’s
                                           13

paramour, Curtis Kallesen, who provided the following account of Patric’s

behavior during the exchange of the children:

            Q: [W]hen the . . . drop-offs and exchanges happen
      with Patric, what have you observed about them with regard
      to Mr. Harris’[s] interaction with Ms. Harris? A: It’s usually
      pretty hostile. Typical—

              Q: On whose part? A: Mr. Harris. . . . I’ve seen Angi
      many times walking six f[ee]t behind him, and you know,
      saying “Patric? Patric, do you want to—Do you want to know
      what’s going on?” Or “Is there something, you know, you
      want to tell me?” And he will just get in the truck, slam the
      door and race away. And if he is picking up, it’s usually
      about the same thing. He’ll snatch the kids up and throw
      them in the truck. And it’s basically—every time I’m around,
      it’s like he doesn’t even see or hear Angi at all.

      Kallesen’s characterization of the interpersonal dynamics between

Patric and Angela is consistent with other evidence in the record. The

parties prefer to utilize email communications because they are less

likely than in-person conversations to produce conflict and because they

create a record. We find the parties’ perception of a need for a record of

their communications speaks volumes about the virulence of their

animosity and their lack of trust and respect for each other. Like the

custody evaluator, we are now convinced the parties are unwilling to
maintain a relationship with civil communication that is a feature of a

suitable joint physical care arrangement in the best interest of their

children. 4 We conclude the persistence of dysfunctional communication

      4The   custody evaluator reported this case is
      marked with hostile aggressive parenting in its purest form. . . . Clearly,
      joint physical care has not worked at any level in this case. The focus
      has not been on the children’s needs, it has been on ‘winning’ issues. . . .
      Of even greater concern, is the intense and unrelenting anger of both
      parents. Their anger is so extreme, they are unable to come to any kind
      of agreement on even minor issues. The end result is that the children
      have inconsistent care and instability. This has caused major problems
      for the children . . . .
                                          14

between Patric and Angela was not contemplated by the district court

when the 2012 dissolution was entered and, sadly, the record in this

case gives us no indication communication is likely to improve in the

near term unless both parents decide to change their attitudes for the

benefit of the children. See In re Marriage of Eilers, 526 N.W.2d 566, 569

(Iowa Ct. App. 1994) (“Correspondence from a court-appointed counselor

documents the level of animosity between these parents and no realistic

hope is offered to believe their relationship will change.”).

       Since the 2012 decree, the parties have also demonstrated their

inability to agree on important matters pertaining to the health and

behavior of their children.         As we have noted, the parties have had

discordant perceptions of their daughter’s development delays and her

need for treatment. Patric believes the daughter is merely a shy child in

the maturation process who is overprotected by Angela.                  Believing the

daughter might have substantial developmental deficits, Angela arranged

for a psychological and psychiatric evaluation in January 2013 during

the pendency of her appeal from the dissolution decree. 5

       The parties strongly disagree about whether the treatment

prescribed by Dr. Kavalier for the daughter as a consequence of the
evaluation is appropriate.         We find this disagreement has led to an


       5Although   the 2012 decree required her to inform and consult Patric about
matters pertaining to the medical conditions and appointments pertaining to the
children, we find Angela failed to consult Patric prior to making the appointment for the
evaluation in 2013. This failure on Angela’s part does not reflect favorably on her as a
custodial parent. See In re Marriage of Zabecki, 389 N.W.2d 396, 399 (Iowa 1986)
(noting the trial court “was right in admonishing” one parent for changing a child’s
school and discontinuing his extracurricular activities without consulting the other
parent); In re Marriage of Mayfield, 577 N.W.2d 872, 874 (Iowa Ct. App. 1998) (“It is
disappointing [one parent] obtained new employment and planned a move without
consulting [the other parent]. . . . We consider her making these decisions without [the
other parent]’s input adverse to her position.”).
                                         15

unacceptable impasse between the parents.               Because Patric does not

approve of Namenda for the treatment of his daughter, he refuses to

administer it when he is providing the children’s physical care. Although

we find Patric’s disapproval of the off-label use of the medication for the

daughter is sincere, we credit the testimony of Angela and Dr. Kavalier

who testified that the daughter’s functioning has improved during her

course of treatment with the drug.6 We conclude the discord between

the parents on the daughter’s need for treatment and the suitability of

the treatment Angela has obtained for her is another factor militating

against the continuation of the joint custodial arrangement between

Patric and Angela.

       The trial record in this case also reveals disharmony in the parties’

perceptions of their son’s behavior and their responses to it. Before the

dissolution decree was entered, the son had exhibited some aggressive

behavior toward other children.               Angela thought a professional

evaluation of the child might be helpful. Patric had not noticed the son

behaving aggressively, and he therefore did not believe a professional

evaluation was necessary. We find Patric’s claimed lack of awareness of

the son’s behavior issues not credible, however, because the son was so

disruptive and unmanageable in day care that he was no longer welcome

there. Despite Patric’s views on the subject, Angela sought treatment she

deemed necessary for the son in May of 2013.                     We find Angela’s

perception of the seriousness of the son’s behavior issues was accurate


        6Although the psychologist who evaluated the daughter at the University of Iowa

did not agree with Dr. Kavalier’s diagnosis of PDD, she did opine the daughter would
benefit from counseling for issues arising from delayed social development. Notably, we
find no expert testimony in the record challenging Dr. Kavalier’s prescription of
Namenda for the treatment of the daughter’s condition or asserting the drug has had no
salutary effect.
                                     16

and her decision to pursue treatment was appropriate under the

circumstances. We conclude the parties’ inconsistent perceptions of the

nature of the son’s behavior and their differing views about the need for

professional assistance in responding to it are further evidence a

modification of the physical care arrangement is required here.

      The children’s extracurricular activities have been another source

of contention between the parties.     The children were previously both

involved in Taekwondo, and the son also participated in soccer. Angela

initiated and scheduled all of these activities. Patric objected because he

believed Angela initiated the scheduled activities without his input and

because they consumed too much of his time with the children.          The

children sometimes missed their activities because Patric did not

transport them when he was providing physical care. At the time of the

trial of the modification proceeding, the children were no longer

participating in extracurricular activities because their parents could not

agree and cooperate.     Although Patric testified he is not categorically

opposed to the children’s participation in extracurricular activities, he

has not promoted those initiated for the children by Angela or arranged

other activities acceptable to him and the children. We find the parents’

unwillingness to cooperate in the identification of extracurricular

activities for the children is further evidence of the failure of the joint

physical care relationship in this case.        The absence of parental

cooperation in this area is of heightened significance because the report

of the psychological evaluation at the University of Iowa expressly

encouraged the daughter’s involvement in extracurricular activities

providing opportunities for greater socialization.

      On de novo review of the record, we find a substantial change of

circumstances has occurred since the dissolution decree was entered in
                                         17

2012. We conclude the change—the abject failure of the joint physical

care   arrangement—is       more    or    less   permanent          and   it   was    not

contemplated by the district court at the time of the dissolution.

       Although we find she is not blameless in the failure of the custodial

arrangement prescribed by the dissolution decree, we conclude Angela

proved she is better suited than Patric to minister to the needs of the

children.   This finding is based on her perception of the children’s

behaviors, her decision to pursue professional evaluations for the

children,    and      her        commitment          to      accomplish        treatment

recommendations. The finding is also based on her understanding of the

children’s needs for socialization through extracurricular activities—

especially in addressing the daughter’s delayed socialization. See In re

Marriage of Hubbard, 315 N.W.2d 75, 82 (Iowa 1982) (preferring a parent

who “worked diligently to correct the educational deficiencies of his

children” by involving them in extracurricular activities, and who had

“been responsible in securing medical treatment”); Jones v. Jones, 251

Iowa 1148, 1151, 1155, 104 N.W.2d 449, 450–51, 453 (1960)

(considering fact that one parent supported their child’s musical

interests and talents while the other parent discouraged them).

Accordingly, we conclude Angela should have primary physical care of

the children, and a schedule for visitation by Patric shall be established.

       We emphasize, however, that allocating physical care of the

children to Angela does not deprive Patric of his “[r]ights and

responsibilities as joint legal custodian . . . to equal participation in

decisions affecting the child[ren’s] legal status, medical care, education,

extracurricular    activities,    and    religious        instruction.”    Iowa      Code

§ 598.41(5)(b).     We also emphasize the parents’ ongoing mutual

responsibility to cooperate in the best interests of the children.                   Our
                                            18

decision in this case to modify the joint physical care provisions of the

decree is strongly affected by the parents’ failure to cooperate in

addressing the behavioral and medical issues of the children and in

promoting the extracurricular interests of the children.                         If the

modification ordered here does not achieve more mature parental

communication and cooperation by both parents in furtherance of the

best interests of the children, the remedy of sole legal custody remains

an option in any future modification proceedings.                    See Iowa Code

§ 598.41(2)(b) (providing if joint custody is not ordered, court shall cite

“clear and convincing evidence . . . that joint custody is unreasonable

and not in the best interest of the child to the extent that the legal

custodial relationship between the child and a parent should be

severed”); Walton, 577 N.W.2d at 871 (“The court cannot order an

awakening by the parties . . . . This is something [the parents] must do

on their own.”); Garvis, 411 N.W.2d at 707 (“[W]hatever discord that may

exist between [divorced parents] must end when the well-being of their

children is involved.”). 7

       Both parties were contemplating changes of residence at the time

of   the   modification      trial,   and    their   employment       and    economic
circumstances affecting child support may have changed during the

pendency of this appeal. We therefore remand this case to the district

court for a determination of a suitable visitation schedule and

appropriate child support calculations.


       7At trial, Patric testified he was willing to work with a parenting coordinator to

improve communications with Angela. On remand the parties and district court may
consider appointing or retaining a parenting coordinator. See generally Christine A.
Coates, The Parenting Coordinator as Peacemaker and Peacebuilder, 53 Fam. Ct. Rev.
398 (2015) (describing parenting coordinators and discussing strategies and techniques
they can employ in working with high-conflict parents).
                                    19

      IV. Conclusion.

      We modify the dissolution decree and allocate to Angela the

primary physical care of the children. We remand to the district court for

establishment of a visitation schedule and determination of child support

based upon the parties’ present circumstances.

      REVERSED AND REMANDED WITH INSTRUCTIONS.
      Cady, C.J., and Appel and Zager, JJ., join this opinion. Wiggins,
J., files a dissenting opinion in which Waterman, J., joins. Mansfield, J.,
files a separate dissenting opinion in which Waterman, J., joins.
                                      20

                                           #15–0573, In re Marriage of Harris

WIGGINS, Justice (dissenting).

      I dissent.     Iowa law is well-settled that the party seeking

modification of a decree must prove by a preponderance of the evidence

“that conditions since the decree was entered have so materially and

substantially changed that the children’s best interests make it expedient

to make the requested change.” In re Marriage of Frederici, 338 N.W.2d

156, 158 (Iowa 1983).        The court entering the decree must not have

contemplated the change in circumstances when it entered the original

decree. Id. Additionally, the change in circumstances must “be more or

less permanent, not temporary.”        Id.     Finally, the parent seeking a

modification of custody “must prove an ability to minister more effectively

to the children’s well-being.” Id. A party who seeks to modify custody

must meet this heavy burden because once a court fixes custody “it

should be disturbed only for the most cogent reasons.” Id.

      This record lacks sufficient evidence to prove by a preponderance

of the evidence that a material and substantial change in circumstances

occurred after the district court entered its original decree, nor does it

contain sufficient evidence to prove Angela has the ability to minister

more effectively to the children’s well-being. The district court entered

the original decree on October 4, 2012. Angela appealed. We affirmed

the original decree on September 20, 2013. On October 22, Angela filed

this modification action. On March 3, 2015, the district court refused to

modify the decree. On April 1, Angela appealed again.

      The purpose of this rendition of the facts is to point out that

Angela never gave the joint custody award a chance to work. When the

district   court   entered    the   original   decree,   it   considered   the

communication problems the parties had. However, I am confident the
                                    21

district court determined that after the animosity from the dissolution

proceedings ended and the parties started focusing on being parents,

rather than adversaries, the joint custodial relationship would work. The

district court contemplated the communication problems would exist

until the parties left litigation mode and shifted to parenting mode. Until

the parties complete the adversarial process and refocus their energies

on parenting, I cannot find a material and substantial change of

circumstances occurred such that the children’s best interests make it

expedient to modify custody.

      Moreover, I believe Angela’s continued litigious posture shows she

is unable to minister more effectively to the children’s well-being.     In

contrast, the majority relies upon Angela’s relentless and continuous

litigious activity to conclude a change of circumstances occurred. The

majority has essentially reversed our decision of September 20, 2013,

and awarded Angela physical custody of the children without holding her

to the high burden set forth in Frederici. In doing so, the majority gives

Angela what she wanted all along.

      The majority also misunderstands the legal rights of the parents in

awarding Angela sole physical care, while retaining joint legal custody.

The Code provides, “Rights and responsibilities as joint legal custodian of

the child include but are not limited to equal participation in decisions

affecting the child’s legal status, medical care, education, extracurricular

activities, and religious instruction.”    Iowa Code § 598.41(5)(b) (2013).

When parties with joint legal custody dispute a child’s medical care,

education, extracurricular activities, or religious instruction, they should

submit their dispute to the court, not seek a modification.       Here, the

communication problems between the parties stem from a dispute over

medical care for the children.            The majority disregards section
                                   22

598.41(5)(b) by siding with Angela and not allowing the district court to

decide this dispute as required by the Code.

      For all these reasons, I would affirm the district court decision

denying the modification.

      Waterman, J., joins this dissent.
                                     23

                                          #15–0573, In re Marriage of Harris

MANSFIELD, Justice (dissenting).

      I respectfully dissent.      I would defer to the findings and

conclusions of the district judge who saw and heard this proceeding

firsthand and who declined to modify physical care. See In re Marriage of

Ford, 563 N.W.2d 629, 631 (Iowa 1997) (“In assessing a custody order,

we give considerable weight to the judgment of the district court, which

has had the benefit of hearing and observing the parties first-hand.”). In

my view, the thoroughness of the district court’s order speaks for itself.

      This court has repeatedly said that “once custody of children has

been fixed it should be disturbed only for the most cogent reasons.” In re

Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015) (quoting In re

Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983)); In re Marriage of

Udelhofen, 444 N.W.2d 473, 474 (Iowa 1989) (same); In re Marriage of

Zabecki, 389 N.W.2d 396, 398 (Iowa 1986) (same). In this case, Angela

filed for modification just eleven days after our affirmance of the original

dissolution decree became final. Following a three-day trial, the district

court denied modification. Now the court reverses the trial court’s denial

of modification. I fear that the effect of this decision will be the opposite

of what the court intends—namely, it will encourage more petitions for

modification.

      I think my colleagues overstate the matter considerably when they

say that joint physical care in this case has been an “abject failure.”

With hindsight, one might argue that giving one parent primary physical

care would have been preferable, or at least that a back-and-forth 2-2-3

arrangement should have been avoided. But I do not see the catastrophe

that the majority perceives.
                                    24

      The major issue is the daughter’s medical diagnosis and treatment.

Kavalier & Associates and the University of Iowa have different views.

The district court heard directly from Dr. Kavalier and was skeptical

about his diagnosis and course of treatment. Unlike Dr. Kavalier, the

University of Iowa found that the child was not in the autism spectrum

but mainly had some deficits in social skills. Reviewing the record in its

entirety, the latter assessment seems entirely plausible.      Notably, this

thirteen-year-old girl made clear to the custody evaluator that she liked

the existing joint physical care arrangement and wanted to continue it.

      The   remaining    issues   are    less   substantial.   Because    of

unacceptable behavior, the son was asked to leave daycare two years

before the modification hearing. He was allowed to transfer to another

daycare run by the same company.          By the time of the modification

hearing, he was doing well at kindergarten in public school.

      The acrimony between Angela and Patric is undeniable and

unfortunate. But I think the court is perhaps somewhat naïve when it

criticizes ex-spouses for communicating primarily by email. I would also

hesitate to infer too much from the testimony of Angela’s paramour that

Patric is rude and uncommunicative when the children are exchanged in

the paramour’s presence. The district court did not deem that testimony

significant enough to mention in its detailed ruling.

      Lastly, the court brushes past an important point emphasized by

both the district judge who heard the initial dissolution proceeding and

the judge who heard the modification—namely, Angela’s ongoing

tendency to make unilateral decisions on matters such as schooling,

extracurricular activities, and medical care when the existing orders

required advance notification.    As noted by the district court below,

“Instead of changing her behavior after the decree was entered to comply
                                     25

with its terms, Ms. Harris has continued with the same behavior and

now seeks a modification to accommodate that behavior.”

     I agree with the district court that both of these parents love their

children and that the children’s needs are generally being met. Under

the standards established by this court, there has been no showing of a

substantial   change   in   circumstances   that   was   not   within   the

contemplation of the court when the decree was entered. See Zabecki,

389 N.W.2d at 398. I would affirm.

     Waterman, J., joins this dissent.